Title: To Alexander Hamilton from Tench Coxe, 31 December 1792
From: Coxe, Tench
To: Hamilton, Alexander



Treasury Department,Revenue-Office, December 31st. 1792
Sir,

I have the honor to represent to you that considerable Inconvenience occurs in the execution of a part of the business of this office, which however may be remedied by placing a limited sum of the Monies appropriated for the Establishments connected with navigation in the hands of the Commissioner of the Revenue for which he will be charged and held accountable. The inconveniencies arise from that part of the expenditures relative to the light houses, Beacons, Buoys and public piers, which are not committed to the execution of any particular Superintendent, or which arise from requests of particular Superintendents, that certain articles, which are better, cheaper, or more expeditiously made in Philadelphia may be procured for them by me in that place. The sums are often so small as to render an antecedent passage of the account or Bill through all the forms of the accountant offices of the Treasury very inconvenient; and warrants for a few dollars would swell the public accounts and give trouble in a greater degree than is agreeable. In instances wherein the Sums are larger, prompt payment easily obtained from a private person, is contrasted with the delay necessarily attending every the smallest case, which passes in the first instance through the official forms.
If no objection to it occurs to you, I would request at this time an advance of two hundred and fifty Dollars, for the purpose above-mentioned, which I shall cause to be deposited in the Bank of the United States to the Credit of the Commissioner of the Revenue as Superintendent of the Light Houses &ca to be drawn for only as occasion may require: and I beg leave to add that I shall cheerfully enter into Bond with such surety as the public discretion may appear to require.
I have the honor to be, Sir   your most Obedient Servant

Tench Coxe,Commissr. of the Revenue.
The honbleThe Secretary of the Treasury.

